United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-618
Issued: March 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2013 appellant, through her attorney, filed a timely appeal from a
December 26, 2012 decision of the Office of Workers’ Compensation Programs (OWCP)
denying a claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
lower back conditions in the performance of duty on December 21, 2009, as alleged.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 29, 2011 appellant, then a 35-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging injury to her lower back due to a slip and fall on snow-covered
wooden stairs in the performance of duty on December 21, 2009. The employing establishment
controverted the claim.
In an April 13, 2011 letter, OWCP notified appellant of the deficiencies of her claim and
afforded 30 days for the submission of additional evidence.
Appellant submitted a September 23, 2010 surgical report from Dr. Edward J. Goldberg,
a Board-certified orthopedic surgeon, who diagnosed left herniated nucleus pulposus (HNP) at
L5-S1 and performed a left L5-S1 hemilaminotomy and discectomy that day. Dr. Goldberg
released her to light-duty work effective January 3, 2011 with restrictions. On March 30, 2011
he indicated that appellant had some residual symptoms from her disc herniation. Appellant
reported that she injured her back in December 2009.
On August 17, 2010 Dr. April Fetzer, a Board-certified physiatrist, diagnosed lumbar
HNP and lumbar myofascial pain.
A May 17, 2010 x-ray showed hypolordosis of the lumbar spine and a May 24, 2010
magnetic resonance imaging (MRI) scan revealed a protrusion at L5-S1.
Appellant submitted physical therapy notes dated October 18 through
November 24, 2010. A May 17, 2010 report from Dr. Sal J. Cirrincione, a chiropractor, noted
that she was not able to perform her regular work duties as of May 12, 2010.
By decision dated May 19, 2011, OWCP denied the claim finding that fact of injury had
not been established.
On August 15, 2011 appellant, through her attorney, requested reconsideration. In a
June 1, 2011 report, Dr. Cirrincione opined that lifting a tub of mail on May 11, 2010 ruptured a
weakened bulging lumbar disc that occurred on December 21, 2009 when she fell down snowcovered stairs. Appellant also submitted a July 6, 2011 report from Dr. Goldberg, who reiterated
the factual history of the December 21, 2009 incident and opined that her herniated disc was due
to the work-related accident.
By decision dated November 15, 2011, OWCP denied modification of its May 19, 2011
decision.
On August 8, 2012 appellant, through her attorney, requested reconsideration and
submitted additional physical therapy notes and chiropractic notes from Dr. Cirrincione. She
also submitted a June 20, 2011 electromyography (EMG) report and an MRI scan of the lumbar
spine dated June 20, 2011. In a January 18, 2012 report, Dr. Goldberg opined that appellant was
totally incapacitated and unable to work. In a report dated March 28, 2012, he diagnosed chronic
lower back pain and left lumbosacral radiculopathy. Dr. Goldberg opined that appellant’s
condition was causally related to the work incident of December 21, 2009. Appellant reported
that, when she slipped and fell, the stairs hit her lower back and she began to experience
2

immediate throbbing pain in her lower back and noticed three separately spaced welts on her
lower back. Dr. Goldberg stated that these welts were from the impact of the three stairs on
which she landed.
By decision dated December 26, 2012, OWCP denied modification of its November 15,
2011 decision finding that the evidence submitted was not sufficient to establish causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6

2

Id. at §§ 8101-8193.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

ANALYSIS
OWCP accepted that the employment incident of December 21, 2009 occurred at the
time, place and in the manner alleged. The issue is whether appellant’s lower back conditions
resulted from the December 21, 2009 employment incident. The Board finds that she did not
meet her burden of proof to establish a causal relationship between her lumbar condition and the
accepted employment incident.
Dr. Goldberg diagnosed left herniated disc at L5-S1, chronic lower back pain and left
lumbosacral radiculopathy. He found that appellant was totally incapacitated and unable to
work. On March 28, 2012 Dr. Goldberg opined that her condition was causally related to the
December 21, 2009 employment incident. Appellant reported that, when she slipped and fell, the
stairs hit her lower back and she began to experience immediate throbbing pain in her lower back
and noticed three separately spaced welts on her lower back. Dr. Goldberg did not provide
adequate medical rationale explaining the mechanism of her lower back conditions or how they
were caused or aggravated by slipping and falling down stairs on December 21, 2009. He noted
that appellant’s conditions occurred after slipping and falling at work, however, such generalized
statements do not establish causal relationship because they merely repeat her allegations and are
unsupported by adequate medical rationale explaining how this physical activity actually caused
the diagnosed conditions.7 Lacking thorough medical rationale on the issue of causal
relationship, Dr. Goldberg’s reports are of limited probative value and insufficient to establish
that appellant sustained an employment-related injury in the performance of duty on
December 21, 2009.
On August 17, 2010 Dr. Fetzer diagnosed lumbar HNP and lumbar myofascial pain. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.8
Dr. Fetzer failed to address the issue of causal relationship between the December 21, 2009
employment incident and the diagnosed conditions. Therefore, the Board finds that appellant did
not meet her burden of proof with this submission.
The notes and reports dated May 17, 2010 and June 1, 2011 from Dr. Cirrincione, a
chiropractor, are of no probative value. The Board has held that a chiropractor is a physician as
defined under FECA to the extent that the reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.9 There is no indication in the report that the doctor diagnosed a subluxation as
demonstrated by x-ray to exist. The Board finds that Dr. Cirrincione is not a physician as
defined under FECA and thus his reports do not constitute competent medical opinion evidence.

7

See K.W., Docket No. 10-98 (issued September 10, 2010).

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

20 C.F.R. § 10.311(a). Cf., D.S., Docket No. 09-860 (issued November 2, 2009).

4

Similarly, the physical therapy notes submitted do not constitute medical evidence as
they were not prepared by a physician.10 As such, the Board finds that appellant did not meet her
burden of proof with these submissions.
The May 17, 2010 x-ray, June 20, 2011 EMG report and MRI scans dated May 24, 2010
and June 20, 2011 are diagnostic in nature and do not address causal relationship. As such, the
Board finds that they are insufficient to establish appellant’s claim.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the December 21, 2009 employment
incident, she has failed to meet her burden of proof to establish a claim.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. For the
reasons stated above, the Board finds that counsel’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained lower back conditions in the performance of duty on December 21, 2009, as alleged.

10

Physical therapists are not physicians under FECA. See 5 U.S.C. § 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the December 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

